Title: William Taylor Barry and Kentucky Legislature to Thomas Jefferson, 13 June 1822, 13 June 1822
From: Kentucky Legislature
To: 


                        Sir,
                        
                    We take the liberty of addressing you on one of the most important interests of society, the cause of Education. The Legislature of Kentucky, at their last session, made liberal appropriations of money for the benefit of Schools, Academies, Colleges and the University. We were appointed a Committee to collect information and to arrange a plan for carrying into effect, in the best manner possible, the benevolent purposes of the state. We are aware of the difficulty of the task, of the extent of our responsibility, and of the value of the aids which we may derive from the experience of our elder sisters in the Union. We wish to avoid, if possible, the evils attending upon a bad beginning, and to secure to ourselves and to our children, the advantages of a good system from the commencement of our labors. Believing you to be friendly to an object intimately connected with the prosperity and happiness of our common country, and willing to contribute whatever may be in your power to its accomplishment, we beg leave to trouble you with this circular, and to call your attention to the questions subjoined. Any information or suggestions which you may give in aid of our plan, will be gratefully received and faithfully employed. We shall be much obliged to you for as early as attention to our communication as your convenience will permit. Letters can be directed to our Chairman, at Lexington.With great regard, we are, sir, yours,
                        W. T. BARRY, Chairman.D. R. MURRAY,JOHN POPE,D. WHITE,J. R. WITHERSPOON,W. P. ROPER.
                            
                            March 13, 1822.QUESTIONS. 1. Has any system of common schools been established by law in your state?13. How many children usually attend one school?2. If so, are they supported by a public fund, by taxation, or by a charge upon parents and guardians—whose children and wards are sent to school?14. To what kind of superintendance are they subjected?3. Are your counties or townships divided into school districts, with one school in each, or otherwise?15. Are they free to all children, or only the children of the poor?4. What officers are employed in carrying into effect your system of schools, how are they appointed, what are their several duties and what their compensation?16. Are they attended by children of every class of the community?5. Are your teachers employed by the month, or at a certain price for each scholar?17. What portion of the children in your community receive the rudiments of education at these schools?6. What is the average price given per month, or per scholar?18. What is the probable average expense per month or per year, of educating a child at one of your common schools?7. In what manner is the teacher boarded?19. What branches of knowledge are taught therein?8. Is any particular qualification required in teachers?20. Of what improvements does your system seem to be susceptible?9. Can they be removed, and by what authority?21. Do the people of your state appear to be satisfied with the present plan?10. Are females ever employed as teachers?22. If you can give a brief detail of the origin and progress of your system, it might afford many useful hints for the guidance of the Commissioners in avoiding those errors which have been discovered in your state only by experience.11. If so, what is the difference in cost between male and female teachers?12. How many months in the year, and at what seasons are your schools kept?